Citation Nr: 1008607	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right leg 
cellulitis.

3.  Entitlement to an increased evaluation for left leg 
cellulitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from November 1969 to 
November 1973.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") regarding a 
Board decision rendered in April 2007. This matter was 
originally on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The Board notes that there are two issues also currently on 
appeal, entitlement to service connection for right leg 
cellulitis and entitlement to increased evaluation for left 
leg cellulitis.  The Veteran has submitted a request for a 
Board hearing.  Specifically, in July 2009, he submitted a VA 
Form 9, Appeal to the Board of Veterans' Appeals, which 
indicated that he wanted a BVA hearing at the RO before a 
Member of the Board (i.e., Travel Board hearing).  In July 
2009, the Veteran was informed by the RO that he had been put 
on the list of persons wishing to appear before the BVA 
Travel Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2007 decision, the Board denied the Veteran's 
appeal.  The Veteran appealed the Board's decision to the 
Court.  In a December 2008 Order, the Court granted the 
parties Joint Motion for Remand (JMR), and remanded the 
matter to the Board for compliance with the instructions in 
the JMR).  The JMR noted that the parties agree that the 
November 2004 VA examination was inadequate as the VA 
examiner did not discuss evidence of an elevated blood 
pressure reading in March 1974, within a year after the 
Veteran's discharge from service.  The parties agreed that on 
remand, the examiner should offer a medical opinion as to 
whether it is at least as likely as not that the Veteran's 
hypertension was present in service or within one year of 
service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present hypertension.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
current hypertension was present during 
the Veteran's active duty service or 
within one year of service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The scheduling of the veteran for his 
requested travel board should be 
accomplished. 

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


